PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/022,601
Filing Date: 16 Sep 2020
Appellant(s): Levy et al.



__________________
Howard N. Flaxman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated March 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1, 3, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wang (US 2011/0235627) in view of Hamalainen et al (US 2013/0295954) and in view of Ghazzaoui et al (US 2021/0058736).
Consider claim:

1. Wang teaches the mobile communication system allows for communication in a limited geographic area without the need for conventional communication infrastructure (Wang’s mesh network does not require additional infrastructure see figure 1), comprising: 
a plurality of (a) mobile communication texting devices (mobile texting see Wang paragraphs 41, 184, 203) operated by users of the mobile communication system, wherein each of the plurality of mobile communication texting devices includes a GPS module enabling real time detection of a current geographic position of each of the plurality of mobile communication texting devices (Wang GPS  see paragraphs 152, 153, 207, 219), and a wireless communication module interconnected to provide for 
a central server operated by a host of the mobile communication system (server see figure 1 items 25, 27 paragraphs 52, 112, 170, 178); and 
a plurality of mesh routers wirelessly coupled to a gateway node (wireless devices also function as mesh gateway routers see for example paragraphs 36, 51, 178); 
wherein the plurality of mobile communication texting devices interact and communicate amongst themselves by utilizing the mesh routers, the gateway node and the central server (mesh networking utilizes the mesh routers gateways and server see for example paragraphs 36, 51, 52, 112, 170, 178).  
Wang teaches a GPS module enabling real time detection of current position of each device (Wang see paragraphs 152, 153, 207, 219) however, Wang lacks a teaching of wherein each of the plurality of mobile communication texting devices includes a housing with a battery, a microprocessor, a memory, an antenna, a display device.  Wang teaches that the mesh system may be used with a variety of devices such as smartphones, PDA’s laptops and other internet appliances (see Wang paragraph 41).  Hamalainen teaches a wireless device for use with a mesh network wherein the wireless device includes a housing with a battery, a microprocessor, a memory, an antenna, a display device, and a wireless communication module a housing with a battery, a microprocessor, a memory, an antenna, a display device, and a wireless communication module (wireless device see Hamalainen figure 9, paragraph 
Wang lacks a teaching of a contact tracing module that monitors close proximity interactions between users of the mobile communication system and selectively sends out a message to all users that may have come in close contact with a specific user.  Ghazzaoui teaches a contact tracing system module that monitors close proximity contact between users of a mobile communication system and selectively sends out alerts to all users who have had specific contacts (Ghazzaoui see abstract, 9, 10, 116).  Ghazzaoui teaches that this is useful in the event of a pandemic (paragraphs 4, 9, 10).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Wang with a contact tracing and proximity alert system in order to provide use in combating an infectious disease as taught by Ghazzaoui.

3. Wang in view of Hamalainen and in view of Ghazzaoui teaches the mobile communication system according claim 1, wherein each of the plurality of mobile communication texting devices includes a housing with a battery, a microprocessor, a memory, an antenna, a display device, and a wireless communication module interconnected to provide for communication with other communication texting devices (wireless device see Hamalainen figure 9, paragraph 76).  
4. Wang in view of Hamalainen and in view of Ghazzaoui teaches the mobile communication system according claim 3, wherein the wireless communication module includes a radio transmitter/receiver connected with the antenna (Wang wireless devices transceiver and antenna  see figures 1, 2, 3,  paragraphs 41, 114, 125).  


6. Wang in view of Hamalainen and in view of Ghazzaoui teaches the mobile communication system according claim 1, wherein the mobile communication system is part of a cruise ship (vehicle can be ship see paragraph 212).  


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hamalainen and in view of Ghazzaoui and in view of Binder et al (US 2013/0201316).
Consider claim:

2. Wang in view of Hamalainen and in view of Ghazzaoui teaches the mobile communication system according claim 1, but lacks a teaching of wherein the gateway node is integrated into the central server.  Binder teaches that a server can implement gateway functionalities in a mesh network (see paragraphs 1, 6).  It would have been obvious to one of ordinary skill to integrate the gateway functions into the server as taught by Binder in order to eliminate the need for a separate gateway component.
7. Wang in view of Hamalainen and in view of Ghazzaoui teaches the mobile communication system according claim 6, but lacks a teaching of wherein the gateway node is integrated into the central server.  Binder teaches that a server can implement gateway functionalities in a mesh network (see paragraphs 1, 6).  It would have been obvious to one of ordinary skill to integrate the gateway functions into the server as taught by Binder in order to eliminate the need for a separate gateway component.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hamalainen and in view of Ghazzaoui and in view of Lee et al (US 2007/0192026).
Consider claim:
5. Wang in view of Hamalainen and in view of Ghazzaoui teaches the mobile communication system according claim 2, but lacks a teaching of wherein the mobile communication texting device includes no mechanism for voice communication and is limited to communication via SMS (Short Message Service).   Lee teaches a communication network using a single mode, i.e. text only device (text only device paragraph 30).  It would have been obvious to one of ordinary skill in the art to modify Wang to use a single mode text only device as taught by Lee in order to reduce device cost and complexity by eliminating the voice components.

(2) Response to Argument

Appellant’s arguments begin on page 7 of the Appeal Brief with a restatement of the contents of claim 1.
On page 8, paragraphs 1-3 of the brief Appellant alleges that Wang is very different from the claimed invention.  Appellant notes that Wang’s mesh devices include smartphones and that Examiner has modified Wang’s devices using Hamalainen to 
Examiner agrees that Wang’s devices could be smartphones, as shown in Wang in figure 1, items 14, 16:
    PNG
    media_image2.png
    621
    567
    media_image2.png
    Greyscale


 and described in paragraph 41:


[0041] The plural mesh network devices 14, 16, 18, 22 include, but are not limited to, multimedia capable desktop and laptop computers, tablet computers, facsimile machines, mobile phones, non-mobile phones, smart phones, Internet phones, Internet appliances, personal digital/data assistants (PDA), two-way 
pagers, digital cameras, cable television (CATV) set-top boxes, digital televisions including high definition television (HDTV), three-dimensional (3D) televisions and other types of network devices.   

    PNG
    media_image3.png
    603
    620
    media_image3.png
    Greyscale
  


0080] …   Other example apparatuses that may include one or more of the components illustrated in FIG. 9 include terminal devices, displays, mobile phones, personal digital assistants, smartphones, printer devices, information panel, television sets or set-top boxes. 
 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The remainder of the appellant’s arguments, beginning on the lower half of page 8 to the conclusion of the arguments on page 14 concern the combination of Wang with the contact tracing as taught by Ghazzaoui.  Appellant argues pages 9-10 that the examiner has not shown motivation to modify Wang with the teaching of Ghazzaoui due to the different natures to the disclosures.  On the bottom of page 10 through page 12 appellant argues that Wang is concerned with interaction of devices within a vehicle and not monitoring of interpersonal relationships.  Examiner agrees that while vehicle communication is one aspect of Wang’s disclose it is by no means the only use taught.
Specifically Wang shows use of the devices in exchanging user profile information based on certain data matches as shown in figure 6 and described beginning at paragraph 152:




    PNG
    media_image4.png
    648
    620
    media_image4.png
    Greyscale

[0152] At Step 80, the user profile information 91, 91' (FIG. 7) includes, but is not limited to, an e-mail address, an IP address, a hardware address (e.g., Medium Access Control (MAC) address, etc.), a URL, a name, an address, an telephone number, an instant message identifier, a text message identifier, a 
encryption key, a digital signature, a secure message digest, a security identifier, a mesh network identifier or other types of profile information such as advertisements, public or emergency notices, location specific information including location-aware 
information, two-dimensional (2D) (e.g., X,Y) (e.g., building, floor), three-dimensional (3D) (X, Y, Z) (e.g., building, floor, floor location (e.g., room, office, desk, etc.)) or other physical location information (e.g., longitude, latitude, street address, etc.).  However, the present invention is not limited to such profile information and other profile information can also be used…

…[0155] At Step 82, a wireless signal is periodically sent out via the wireless antenna 42 periodically to the mesh network 12.  (e.g., sent out to other mesh network devices up to 10 meters away). 
 
[0156] The user profile includes virtually any type of information such as, gender, age, Looking for .  . . , Hobby, e-mail address, home address, home telephone number, work information, advertising, etc.

Therefore clearly Wang teaches the devices being used to exchange various, sometimes extremely, personal information.  Appellant has not argued that Ghazzaoui does not teach exchange of contract tracing for combating disease, but argues in pages 12-14 of the brief that one of ordinary skill would not consider the personal information exchange devices of Wang as being of use in combating disease.   The examiner notes that much of this country and indeed the world was shut down beginning about March of 2020 due to the Coronavirus pandemic.   By the time of the filling of this CIP in September 2020 the well-known need for contact tracing would have provided ample motivation for the proposed combination.

Appellants arguments regarding claims 2, 7, and 5 on page 14 of the brief merely reference the arguments regarding claim 1, which have been addressed above.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
Conferees:
/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648        

                                                                                                                                                                                                /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.